Citation Nr: 0336815	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945 and from September 1948 to July 1969.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

In a letter dated December 8, 2002 and received by the 
veteran's national representative in March 2003, the 
appellant requested a hearing at the RO before a hearing 
officer.  Such hearing should be scheduled and conducted 
prior to further appellate consideration of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is to be scheduled for a 
hearing at the RO before a hearing 
officer.  The RO should notify the 
appellant of the date, time and place of 
the hearing by letter mailed to her 
address of record.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

2.  The RO should then review the claims 
folder to ensure that all indicated 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the appellant and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until she is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




